     Case 2:11-cv-02396-MCE-KJN Document 106 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY ARCEO,                                    No. 2:11-cv-2396 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14    SOCORRO SALINAS, et al.,
15                       Defendants.
16

17          By order filed March 3, 2020, this court directed plaintiff to file a pretrial statement on or

18   before May 8, 2020. Plaintiff has not responded to the court’s order. Therefore, the court

19   recommends that this action be dismissed without prejudice. See Fed. R. Civ. P. 16(f); Local

20   Rule 110.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Defendants are relieved from filing a pretrial statement.

23          2. The pretrial conference set for September 8, 2020, (on the papers) is vacated; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Fed. R. Civ. P. 16(f); Local Rule 110.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, any party may file written objections with
                                                        1
     Case 2:11-cv-02396-MCE-KJN Document 106 Filed 05/18/20 Page 2 of 2

 1   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

 3   filed and served within twenty-one days after service of the objections. The parties are advised

 4   that failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: May 18, 2020

 7
     /arce2396.fpt
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
